ARUNdell :
This proceeding involves a deficiency in income tax, in an amount not stated, for the fiscal year ended January 31, 1921. At the hearing counsel for the petitioner filed an amended petition alleging that the deficiency determined was barred by the statute of limitations, and abandoned the one allegation of error previously made.
The parties stipulated that the petitioner, while doing business under the name of Buchan-Murphy Manufacturing Company, Inc., filed a return of its income and profits taxes for the fiscal year ended January 31, 1921, on April 16, 1921; that that return was filed under *715and pursuant to the Revenue Act of 1918; that a proper audit of that return under the provisions of the Revenue Act of 1921 would not result in a greater tax than by applying the provisions of the Revenue Act of 1918; and that the notice of deficiency was mailed to petitioner on November 9, 1925.
Under the decisions of the Board in Fred T. Ley & Co., 9 B. T. A. 749, and M. Brown & Co., 9 B. T. A. 753, assessment and collection of the deficiency determined is barred by the statute of limitations.

Judgment of no deficiency will loe entered.